Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Ryan Smith on Monday, 
July 19, 2021 @2:19 pm.

The application has been amended as follows: 
In the Claims
Claim 15, line 10 of the claim: 
delete “or esterified glucose or glucuronic acid,”.
Claim 21.

Cancel Claim 22.

Claim 33, line 10 of the claim: 
delete “or esterified glucose or glucuronic acid,”.

Claim 39, line 1 of the claim: 
replace “any of claims 33 or 37,”  with  
-- claim 33, -- .

Claim 40, line 1 of the claim: 
replace “any of claims 15, 33, or 37”  with 
-- claim 15 or 33, --  .

Claim 41, line 1 of the claim: 
replace “of claim 41,” with 
-- of claim 40, -- .


Claim 41, line 2 of the claim: 
replace “tamoxifen (including NOLVADEX®; tamoxifen 
citrate),”   with 
-- tamoxifen, tamoxifen citrate, -- .


Claim 41, line 4 of the claim: 
replace “FARESTON® (toremifine citrate).”   with 
--toremifine citrate. -- .


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



July 19, 2021

Book XXI, page 84